In a proceeding pursuant In a CPLR article 78, inter alia, to compel appellant to comply with the provisions of article 7 of the Public Officers Law, the appeal is from a judgment of the Supreme Court, Suffolk County, entered April 7, 1977, which granted the petition to the extent of directing the appellant to comply with, and observe the requirements of, article 7. Judgment affirmed, with $50 costs and disbursements. The weekly planning sessions of the appellant are patently meetings within the meaning of the Open Meetings Law (Public Officers Law, art 7) (Matter of Orange County Pub. v Council of City of Newburgh, 60 AD2d 409). We note that certain subjects raised at the appellant’s planning sessions fall within the areas covered by section 100 of the Public Officers Law. As to such subjects, the appellant may conduct executive sessions in accordance with that statute (see Matter of Orange County Pub. v Council of City of Newburgh, n 1, p 413, supra). Latham, J. P., Rabin, Gulotta and Margett, JJ., concur.